Citation Nr: 0111186	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  90-43 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement of the appellant ([redacted]) to recognition as the 
veteran's surviving spouse for the purpose of Department of 
Veterans Affairs death benefits.

Entitlement of the appellee ([redacted]) to recognition as 
the veteran's surviving spouse for the purpose of Department 
of Veterans Affairs death benefits.


REPRESENTATION

Appellant ([redacted]) represented by:	David S. Forman, Attorney


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel
REMAND

The veteran, who had active service from August 1950 to 
August 1954, died in December 1988.

The issue of the appellant's entitlement to recognition as 
the veteran's surviving spouse for the purpose of Department 
of Veterans Affairs (VA) death benefits came before the Board 
of Veterans' Appeals (Board) on appeal from a May 1989 
decision by the VA Regional Office (RO), Houston, Texas.

The Board, in a decision entered on April 2, 1991, found 
that, since the appellant ([redacted]) and veteran were not 
married to each other after March 1981, she was not the 
veteran's lawful spouse for VA purposes at the time of the 
veteran's death.  This decision was appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court).  In a memorandum decision dated April 28, 1994, the 
Court vacated the Board's decision and remanded the matter 
for proceedings consistent with the Court's decision.

During the pendency of this appeal, an application for VA 
death benefits as the surviving spouse of this veteran was 
received by the originating agency from another party, the 
appellee ([redacted]).  That application was held to 
constitute a request to reopen her claim for recognition as 
the veteran's surviving spouse for the purpose of VA death 
benefits.  Only one widow can receive VA death benefits.  
Because this intertwined matter had been raised, due process 
required that the Board defer consideration of [redacted]'s 
appeal, pending its resolution.  The appeal was remanded by 
the Board to the originating agency in November 1995 so that 
the originating agency could adjudicate [redacted]'s request 
to reopen her claim.

The requested benefit was granted to [redacted] in a March 
1997 decision by the originating agency.  This action 
resulted in the pending appeal being recognized as a 
simultaneously contested claim.  38 U.S.C.A. § 7105A.  A 
notice of disagreement with the decision was received from 
[redacted]'s attorney in April 1997.  However, the record at that 
time did not show that statements of the case addressing the 
issue of the entitlement of the appellee ([redacted]) to 
recognition as the veteran's surviving spouse for the purpose 
of VA death benefits were issued to each contesting claimant.  
As [redacted] had contended that her marriage to the veteran 
should be considered as a deemed valid marriage, the issue of 
[redacted]'s entitlement to recognition as the veteran's 
surviving spouse was determined to be a clearly intertwined 
issue.

While the claim was remanded by the Board in January 1998 for 
the issuance of a supplemental statement of the case 
addressing the issue of the entitlement of the appellee 
([redacted]) to recognition as the veteran's surviving spouse 
for the purpose of VA death benefits, the record showed that 
the supplemental statement of the case issued in July 1999 
addressed the issue of the appellant's ([redacted]) entitlement 
to recognition as the veteran's surviving spouse for the 
purpose of VA death benefits.

Pursuant to Stegall v. West, 11 Vet. App. 268 (1998), due 
process required that the Board again remand the appeal to 
the originating agency to issue a supplemental statement of 
the case addressing the issue of the entitlement of 
[redacted] to recognition as the veteran's surviving spouse 
for the purpose of VA death benefits.  While this was 
accomplished and the case was returned to the Board in 
January 2001, the record shows that a number of documents, 
some of which are in Spanish, were received from [redacted] 
in December 2000 and have not been considered.

It is herein noted that [redacted]'s attorney has contended that 
the veteran's April 1981 marriage to [redacted] was void as 
the veteran and [redacted], in their February 1981 divorce 
decree, were precluded from again marrying for a period of 
one year.  The appeal is again REMANDED to the originating 
agency for the following action:

1.  The RO should review all the 
additional evidence received since the 
October 2000 supplemental statement of 
the case and have all of the documents 
which are in Spanish translated.

2.  Upon completion of the above, the RO 
should refer the claims file to the 
Regional Counsel.  The Regional Counsel 
is requested to review the record and 
prepare a written opinion addressing the 
question of whether or not, pursuant to 
the provision of the February 1981 
divorce decree precluding the veteran 
from marrying for one year, the veteran's 
April 1981 marriage to [redacted] was 
void ab initio, and if it was, could it 
be recognized as valid at some later 
date, under the relevant laws of the 
Federal District of Mexico.

3.  Upon completion of the above, the RO 
should readjudicate the issue of 
[redacted]'s entitlement to recognition 
as the veteran's surviving spouse for the 
purpose of VA death benefits.  Should it 
be determined that [redacted] is not 
entitled to such recognition, the RO 
should then readjudicate the issue of 
[redacted]'s entitlement to recognition as 
the veteran's surviving spouse for the 
purpose of VA death benefits, 
specifically considering [redacted]'s claim 
that the basis for such recognition is a 
deemed valid common law marriage.

4.  After the issue or issues have been 
readjudicated, the originating agency 
should issue, to the appellant ([redacted]) 
and her attorney as well as to the 
appellee ([redacted]), a supplemental 
statement of the case which includes a 
summary of the evidence received since 
the most recent supplemental statement of 
the case as well as any additional 
relevant law and regulations and a 
comprehensive explanation of the action 
taken.  All of the relevant contested 
claims provisions set out in 38 C.F.R. 
§§ 19.100 to 19.102, 20.500 to 20.504, 
and 20.713 (2000) should be fully 
considered and followed, including those 
provisions relating to the requirement 
that a copy of a party's substantive 
appeal or a summary of the arguments 
presented, be provided to the other 
contesting party.  All parties should be 
given the appropriate period of time in 
which to respond.

When the development has been completed, the case should be 
returned to the Board for further consideration.  The purpose 
of this REMAND is to ensure all due process.  No action is 
required of either party unless and until they receive 
further notice.

The appellant ([redacted]) and the appellee ([redacted]) both 
have the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



